January 27, 2014 Berwyn Fund Berwyn Income Fund Berwyn Cornerstone Fund (each a series of The Berwyn Funds) Supplement to the Prospectus Dated May 1, 2013 At the close of business January 31, 2014, Raymond J. Munsch will resign from his position as President of The Killen Group, Inc. (the “Advisor”) and will no longer be a member of the Advisor’s Investment Committee.In addition, the Advisor has appointed Mark J. Saylor to the Advisor’s Investment Committee.The Investment Committee is responsible for managing the portfolio of each series of The Berwyn Funds.Accordingly, the disclosure in the sections Management of the Fund(s) – Investment Management Committee on pages 7, 13, 19, 30 and 31 of the Prospectus is revised as follows: Berwyn Fund - Page 7: Investment Management Committee Name Title Length of Service to the Fund George Cipolloni III Committee Member Since 2005 Lee S. Grout Committee Member Since 2002 Robert E. Killen Committee Member Since 1984 Mark J. Saylor Committee Member Since 2014 Berwyn Income Fund - Page 13: Investment Management Committee Name Title Length of Service to the Fund George Cipolloni III Committee Member Since 2005 Lee S. Grout Committee Member Since 2005 Robert E. Killen Committee Member Since 2005 Mark J. Saylor Committee Member Since 2014 Berwyn Cornerstone Fund - Page 19: Investment Management Committee Name Title Length of Service to the Fund George Cipolloni III Committee Member Since 2005 Lee S. Grout Committee Member Since 2002 Robert E. Killen Committee Member Since 2002 Mark J. Saylor Committee Member Since 2014 Page 30 – The information set forth below regarding Mr. Saylor’s position and responsibilities at the Advisor will replace the similar disclosure for Mr. Munsch as follows: Mark J. Saylor- Mr. Saylor is a Research Analyst and member of the Investment Committee.Mr. Saylor has been a Committee member since 2014. Mr. Saylor’s primary responsibilities with the Committee include research, fixed income trading and portfolio analysis. Mr. Saylor joined the Advisor in 2007. He is a Chartered Financial Analyst. Page 31 – Mr. Saylor will replace Mr. Munsch as one of the parties primarily responsible for determining the price at which trades are executed on behalf of the Berwyn Income Fund.Mr. Cipolloni will continue to share that responsibility. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
